DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the previous Office Action mailed on 02/17/2022, notice was taken by the Examiner that certain subject matter is old and well known in the art. Per MPEP 2144.03(c), these statements are taken as admitted prior art because no traversal of this statement was made in the subsequent response. Specifically, it has been taken as prior art that:
Please note: Applicant has not traversed the Official Notice or Applicant's traverse is not adequate. Therefore, the common knowledge or well-known in the art statement above is taken to be admitted prior art and the Official Notice is maintained and is final. Please see MPEP 2144.03.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s “Amendment” filed on 05/12/2022 has been considered.
Claims 1, 8, and 15 are amended. Claims 1-19 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 recite the limitation "at the cloud" in page 2, line 8 and page 5, line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0053329 to Flickner et al., in view of U.S. Patent Application Publication No. 2012/0095853 to Von Bose et al.
With regard to claims 1 and 8, Flickner discloses a system, the system comprising: 
a shopping cart, the shopping cart having a plurality of items that are to be purchased by a customer at a retail store (paragraphs 6 and 26); 
one or more cameras deployed at the retail store, the one or more cameras obtaining one or more images of items in the shopping cart and are associated with transaction time information (paragraphs 7 and 27); 
an electronic network (paragraph 37); 
a central database disposed at a central processing center at the cloud and a local database disposed at the retail store (paragraph 39, Moreover, processing unit 106 may comprise a single processing unit, or be distributed across one or more processing units in one or more locations, e.g., on a client and server. Similarly, memory 108 and/or storage system 116 can comprise any combination of various types of data storage and/or transmission media that reside at one or more physical locations. Examiner notes that a data storage resided on a server side location is considered as “a central database” and a data storage resided on a client side location is considered as “the local database”. Based on Wikipedia definition, a cloud storage is a model of computer data storage in which the digital data is stored in logical pools, said to  be on “the cloud”. Therefore, a central database/center/circuit deployed at the cloud is a well-known cloud storage model to store digital data, such as transaction records received from local locations/retail stores); 
a local control circuit coupled to the electronic network and to the local database and a central control circuit coupled to the electronic network and the central database (paragraphs 39-40, Storage system 116 can be any type of system capable of providing storage for information under the present invention. Similarly, memory 108 and/or storage system 116 can comprise any combination of various types of data storage and/or transmission media that reside at one or more physical locations. Examiner notes that a processing unit distributed on a server side location is considered as “the central circuit” and a processing unit distributed on a client side location is considered as “the local circuit”); 
wherein the local control circuit is deployed at the retail store and the central circuit is deployed at the cloud (paragraph 39, processing unit 106 may comprise a single processing unit, or be distributed across one or more processing units in one or more locations, e.g., on a client and server. Examiner notes that a processing unit distributed on a server side location is considered as “the central circuit” and a processing unit distributed on a client side location is considered as “the local circuit”);
a point-of-sales device that records a sales transaction of a customer as the customer purchases the items in their shopping cart at the retail store and obtains transaction time information, wherein the customer obtains a paper receipt of the transaction including the transaction time information and a transaction number, the point-of-sales device creating an electronic transaction record identified by the transaction number and a unique transaction identifier, the electronic transaction record being transmitted to the central processor and stored at the cloud (paragraph 5-6, 10, and 33,  a receipt 44 (FIG. 5) will be generated with a unique, machine-readable identifier 46 (FIG. 5) pursuant to checkout. Specifically, as a set (one or more) of items are scanned at a shopping checkout station, an item image of at least one of the item(s) will be taken and a receipt will be generated (e.g., after items are scanned and the transaction is completed). Under the present invention, individual "item" images can be captured. It’s well known a paper receipt includes transaction number, items purchased, and transaction time. The present invention provides an exit security method, comprising: receiving an item image for at least one of a set of items at a shopping checkout station; providing a receipt corresponding to the set of items; receiving a first receptacle image of a shopping receptacle holding the set of items. Examiner notes that a checkout transaction with a receipt can be considered as “an electronic transaction record identified by the transaction number”. Examiner notes that a shopping checkout station creates the checkout transaction which can be stored in the local storage unit of the shopping checkout station, which is considered as “the electronic transaction record being stored at the local database”. Examiner notes that it's obvious that a paper receipt can be generated to an electronic receipt which can be stored in local or central storage databases. Examiner notes that a unique machine-readable identifier on a receipt can be considered as “a unique transaction identifier”. Based on Wikipedia definition, a cloud storage is a model of computer data storage in which the digital data is stored in logical pools, said to  be on “the cloud”. Therefore, a central database/center/circuit deployed at the cloud is a well-known cloud storage model to store digital data, such as transaction records received from local locations/retail stores); 
a mobile electronics device that is used by an employee of the retail store, the employee stationed at an exit of the retail store, the mobile electronics device including an electronic sensor that is configured to electronically scan the paper receipt to obtain the transaction number (Fig. 5, paragraphs 6 and 35, The former can be performed using the unique, machine readable identifier 46 on receipt 44 using kiosk 40 and/or personnel 42. Specifically, unique, machine readable identifier 46 will be checked against a log or the like of valid identifiers to ensure it is authentic and has not been tampered with. In addition, before the shopper(s) leaves the store, it will be determined whether all items leaving the store have been scanned and paid for appropriately (i.e., properly accounted for). This can be accomplished in any number of ways such as: (a) determining whether the identity (as determined from the scanning of their barcodes) of the item(s) whose image(s) were captured is consistent with their appearance as determined by the image(s), (b) comparing the second receptacle image of the shopping receptacle to the first for any differences, (c) comparing of goods to the receipt (automatically using images of the goods as compared with the receipt and/or manual efforts). Examiner notes that it’s well known to obtain the transaction number via paper receipt); 
wherein the local control circuit is configured to: receive the one or more images from the one or more cameras, analyze the images to determine items in the cart, responsively create a Attorney Docket No. 8842-145342-US_5772US02 - 20 -computer vision (CV) profile contains the items in the cart, the CV profile being identified by the unique transaction identifier and, the local control circuit transmitting the CV profile to the cloud (paragraphs 6, 10,33, 34, and 35, at the time of or after checking-out, a first "receptacle" image will be taken of the shopping receptacle (e.g., cart, basket, etc). receive a first receptacle image of a shopping receptacle holding the set of items. receive a second receptacle image of the shopping receptacle. Examiner notes that receptacle images taken from the checkout station to an exit, which is considered as “a computer vision (CV) profile”. A receipt 44 (FIG. 5) will be generated with a unique, machine-readable identifier 46 (FIG. 5) pursuant to checkout. As mentioned above, before the user exits the store (such as at exit 48), two determinations will be made: (1) that the receipt is authentic and has not been tampered with; and (2) that all items leaving the store are authorized to leave the store (e.g., been paid for, or were free). The former can be performed using the unique, machine readable identifier 46 on receipt 44 using kiosk 40 and/or personnel 42. Specifically, unique, machine readable identifier 46 will be checked against a log or the like of valid identifiers to ensure it is authentic and has not been tampered with. In addition, another "receptacle" image will be captured. This "receptacle" image will be compared against previous "receptacles" image(s) for any discrepancy (e.g., if items have been added to the shopping receptacle since check-out. If the receipt is not verified and/or there is an image discrepancy, an alarm could be generated (silent or audible). It should be understood that all processing can occur via a single system (exit security system 24 of FIG. 1, or via multiple separate systems that work in concert. It’s obvious that whenever receptacle images are recorded, recording time associated with the images can be recorded. Examiner notes that the processor unit of the checkout station can be considered as “a local control circuit”. Under broadest reasonable interpretation, digital data, such as receptacle images can be transmitted/stored in the cloud/server side); 
wherein the central control circuit is configured to: receive the CV profile from the network, receive the transaction record from the point-of-sales device via the electronic network and store the transaction record in the central database (paragraphs 6, 31-32, and 35, Examiner notes that the processor unit of the exit station 48 can be considered as “a central control circuit”. Examiner notes that receptacle images can be stored at a central data storage which is accessible by the exit station and the exit station can retrieve the receptacle images via the receipt identifier, which is considered as “receive the CV profile from the network and store the transaction record in the central database”.); 
wherein the central control circuit is further configured to: retrieve the transaction record from the central database, retrieve the transaction identifier from the transaction record, retrieve the CV profile from the central database using the transaction identifier, compare items on the CV profile to the items on the transaction record, and when there is a discrepancy, determine an action to take (paragraphs 6, 31-35, and 41, In addition, before the shopper(s) leaves the store, it will be determined whether all items leaving the store have been scanned and paid for appropriately (i.e., properly accounted for). This can be accomplished in any number of ways such as: (a) determining whether the identity (as determined from the scanning of their barcodes) of the item(s) whose image(s) were captured is consistent with their appearance as determined by the image(s), (b) comparing the second receptacle image of the shopping receptacle to the first for any differences, (c) comparing of goods to the receipt (automatically using images of the goods as compared with the receipt and/or manual efforts). Based on the image comparison and/or receipt integrity verification, it will be determined whether a discrepancy exists. If so, an alarm can be generated. Specifically (among other things), set of modules 26 is configured to:  receiving an item image for at least one of set of items at a shopping checkout station; providing a receipt corresponding to the set of items; receiving a first receptacle image of a shopping receptacle holding the set of items; receiving a second receptacle image of the shopping receptacle; verifying an integrity of the receipt; comparing the first receptacle image to the second receptacle image; determining whether a discrepancy exists based on at least one of the verifying or the comparing; raising an alarm if the discrepancy exists. Examiner notes that items shown on the first receptacle image stored at the cloud/server side can be retrieved by scanning the unique machine readable identifier on the receipt, which can be considered as “retrieve the transaction record from the central database, retrieve the transaction identifier from the transaction record, retrieve the CV profile from the central database using the transaction identifier” and receptacle images from the time of checking out to the exit can be considered as “the CV profile“. Examiner notes that before the user exits the store, the exit station can identify the receipt identifier to retrieve first and second receptacle images associated with the receipt identifier, the first and second receptacle images are compared, which is considered as “compare items on the CV profile to the items on the transaction record”); 
wherein the items are compared and the action is determined before the customer reaches the exit at the store (Fig. 5, paragraphs 32, 35, and 41, If not, the secure checkout system will register a discrepancy and provide a notification of the discrepancy (at least one of a visual notification or an audible notification). determining whether a discrepancy exists based on at least one of the verifying or the comparing; raising an alarm if the discrepancy exists; As mentioned above, before the user exits the store (such as at exit 48), two determinations will be made). 
wherein the action is taken and the action is one or more of: sending an electronic alert to the store employee at the mobile device, sending electronic information to the electronics device showing the discrepancy, sending a control signal to activate a warning indicator at the exit of the store, or sending a control signal to instruct an automated vehicle to retrieve an unpaid item from a customer and return the item to the retail store (paragraph 6, Based on the image comparison and/or receipt integrity verification, it will be determined whether a discrepancy exists. If so, an alarm can be generated);
wherein at least some of the actions are initiated upon scanning the paper receipt at the exit by the mobile electronics device (Fig. 5, paragraphs 33, 35 and 41, The former can be performed using the unique, machine readable identifier 46 on receipt 44 using kiosk 40 and/or personnel 42. Specifically, unique, machine readable identifier 46 will be checked against a log or the like of valid identifiers to ensure it is authentic and has not been tampered with. In addition, another "receptacle" image will be captured. This "receptacle" image will be compared against previous "receptacles" image(s) for any discrepancy (e.g., if items have been added to the shopping receptacle since check-out. If the receipt is not verified and/or there is an image discrepancy, an alarm could be generated (silent or audible). Providing a receipt corresponding to the set of items. Examiner notes that the personnel/kiosk before the exit gate can retrieve/scan the unique machine readable identifier of the receipt provided by the customer to identify the integrity of the receipt and compare the receptacle images associated with the receipt/unique machine readable identifier to generate an action, such as a alarm, which is considered as “at least some of the actions are initiated upon scanning the paper receipt at the exit by the mobile electronics device”).  
However, Flickner does not disclose wherein create aAttorney Docket No. 8842-145342-US_5772US02 - 20 -computer vision (CV) profile by listing the items in the cart.
However, Von Bose teaches create aAttorney Docket No. 8842-145342-US_5772US02 - 20 -computer vision (CV) profile by listing the items in the cart (In one aspect, a computer readable memory medium comprising program instructions for purchasing an item using a mobile device having a digital camera is provided. The program instructions are executable by a processor to capture an image of an identifying portion of the item with the digital camera and analyze the identifying portion of the item and generating identification information which identifies the item for purchase. The program instructions are also executable by a processor to generate a virtual shopping cart containing item information representing the item. Examiner notes that purchased items in the images are identified and identification information of identified items are generated, which is considered as “create aAttorney Docket No. 8842-145342-US_5772US02 - 20 -computer vision (CV) profile by listing the items in the cart”, paragraphs 6, 44, 49-50, 54-55, 69, and 81).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Flickner to include, create aAttorney Docket No. 8842-145342-US_5772US02 - 20 -computer vision (CV) profile by listing the items in the cart, as taught in Von Bose, in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment (Von Bose, paragraph 4).
With regard to claims 4 and 11, Flickner discloses the point-of-sales device instructs the one or more cameras to obtain the images at the beginning of a transaction (paragraph 6).  
With regard to claim 15, Flickner discloses a system, the system comprising: Attorney Docket No. 8842-145342-US_5772US02 
- 24 -a shopping cart, the shopping cart having a plurality of items that are to be purchased by a customer at a retail store (paragraphs 6 and 26); 
one or more cameras deployed at the retail store, the one or more cameras obtaining one or more images of items in the shopping cart (paragraphs 7 and 27); 
an electronic network (paragraph 37); 
a central database disposed at a central processing center and a local database disposed at the retail store (paragraph 39); 
a local control circuit coupled to the electronic network and to the local database and a central control circuit coupled to the electronic network and the central database (paragraphs 39-40); 
wherein the local control circuit and the central circuit are separate devices and deployed at different locations (paragraph 39, processing unit 106 may comprise a single processing unit, or be distributed across one or more processing units in one or more locations, e.g., on a client and server. Examiner notes that a processing unit distributed on a server side location is considered as “the central circuit” and a processing unit distributed on a client side location is considered as “the local circuit”);
a point-of-sales device that records a sales transaction of a customer as the customer purchases the items in their shopping cart at the retail store, wherein the customer obtains a paper receipt of the transaction including a transaction number and a barcode representing the transaction number, the point-of-sales device creating an electronic transaction record identified by the transaction number, and the electronic transaction record including a transaction identifier created by the local control circuit, the electronic transaction record being stored at the local database and sent to the central processing center for storage at the central database (paragraph 5-6 and 10); 
a mobile electronics device that is used by an employee of the retail store, the employee stationed at an exit of the retail store, the mobile electronics device including an electronic sensor that is configured to electronically scan the barcode to obtain the transaction number and send to the central processing center (Fig. 5, paragraphs 6 and 35); 
wherein the local control circuit is configured to: receive the one or more images from the one or more cameras, analyze the images to determine items in the cart, responsively create a computer vision (CV) profile contains the items in the cart, the CV profile being associated with the and identified by the transaction identifier, send the CV profile to the central processing center (paragraphs 6 and 10); Attorney Docket No. 8842-145342-US_5772US02 
- 25 - wherein the central control circuit is configured to: receive the transaction number from the mobile electronics device via the electronic network, retrieve the transaction record from the central database using the transaction number, retrieve the transaction identifier from the transaction record, retrieve the CV profile from the central database using the transaction identifier, compare items on the CV profile to the items on the transaction record, and when there is a discrepancy, determine an action to take (paragraphs 6, 31-32, and 35); 
wherein the items are compared and the action is determined before the customer reaches the exit at the store (Fig. 5, paragraphs 32, 35, and 41);
wherein the action is taken and the action is one or more of: sending an electronic alert to the store employee at the mobile device, sending electronic information to the electronics device showing the discrepancy, sending a control signal to activate a warning indicator at the exit of the store, or sending a control signal to instruct an automated vehicle to retrieve an unpaid item from a customer and return the item to the retail store (paragraph 6);
wherein at least some of the actions are initiated upon scanning the paper receipt at the exit by the mobile electronics device (Fig. 5, paragraphs 33, 35 and 41).
However, Flickner does not disclose create a computer vision (CV) profile by listing the items in the cart.
However, Von Bose teaches create a computer vision (CV) profile by listing the items in the cart (paragraphs 6, 44, 49-50, 54-55, 69, and 81).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Flickner to include, create a computer vision (CV) profile by listing the items in the cart, as taught in Von Bose, in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment (Von Bose, paragraph 4).
Claims 2-3, 5-6, 9-10, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0053329 to Flickner et al., in view of U.S. Patent Application Publication No. 2012/0095853 to Von Bose et al., and further in view of International Publication No. WO 2019/062018 to Chen et al.
With regard to claims 2, 9, and 16, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the information showing the discrepancy includes one or more of a list of unpaid items or images of unpaid items.
However, Chen teaches the information showing the discrepancy includes one or more of a list of unpaid items or images of unpaid items (Optionally, after the step of detecting the undecoded anti-theft code is detected, the type and quantity of the current item are identified by the surveillance camera, and compared with the type and quantity of the product that is successfully paid, and the type and quantity of the unpaid item are displayed. page 4, lines 50-53 and page 5 line 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the information showing the discrepancy includes one or more of a list of unpaid items or images of unpaid items, as taught in Chen, in order to improve recognition accuracy (Von Bose, abstract).
With regard to claims 3 and 10, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the local control circuit determines a probability that the image includes a predetermined item.
However, Chen teaches the local control circuit determines a probability that the image includes a predetermined item (Optionally, the second neural network has an accuracy rate of 80% or more for the identification of the commodity. The automatic product settlement method provided by the invention fully utilizes the neural network to identify the commodity, and judges the commodity information obtained from the obtained plurality of images, thereby avoiding the excessive recognition of the image recognition in the existing image recognition field, resulting in the recognition error. Rate, which improves recognition accuracy. Examiner notes that determining a probability of an item in the image analysis is well-known in the image recognition technique, page 4, lines 23-24 and page 6 line 50-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the local control circuit determines a probability that the image includes a predetermined item, as taught in Chen, in order to improve recognition accuracy (Von Bose, abstract).
With regard to claims 5, 12, and 17, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the local control circuit analyzes the images using one or more convolutional neural networks (CNNs).
However, Chen teaches the local control circuit analyzes the images using one or more convolutional neural networks (CNNs) (inputting images of the goods into a neural network-based recognition system and outputting goods information based on the neural network-based recognition system. abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the local control circuit analyzes the images using one or more convolutional neural networks (CNNs), as taught in Chen, in order to improve recognition accuracy (Von Bose, abstract).
With regard to claims 6, 13, and 18, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the warning indicator is a visual indicator or an audio indicator.
However, Chen teaches the warning indicator is a visual indicator or an audio indicator (When going out, the anti-theft alarm device obtains the signal of the anti-theft code to determine whether there is an undecoded product. If the decoding has been completed, the shopping process ends. If there are still undecoded products, then alarm and close the gate. In case the customer takes out the unsettled goods. page 10 lines 38-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the warning indicator is a visual indicator or an audio indicator, as taught in Chen, in order to improve recognition accuracy (Von Bose, abstract).
Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0053329 to Flickner et al., in view of U.S. Patent Application Publication No. 2012/0095853 to Von Bose et al., and further in view of an Official Notice.
With regard to claims 7, 14, and 19, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the automated vehicle is an aerial drone or an automated ground vehicle.
 The combination of references discloses that it’s a well-known to instruct a personnel to investigate/remove/return discrepancy items at the gate when the personnel receives an alarm. 
Examiner notes that a drone/robot can be designed/modeled to perform human activities. Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of a personnel of Flickner reference for a specific robot/drone. Thus the simple substitution of one known element for another producing a predictable result renders the claim obvious).

	
Response to Arguments
Applicants' arguments filed on 05/12/2022 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose wherein the items are compared and the action is determined before the customer reaches the exit at the store; initiating at least one action based upon the scanning of a paper receipt at the exit of a store; the received actions involving the CV profile and the transaction record are not performed”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687